Exhibit 10.25

EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT, dated as of December 1, 2014 (the “Employment Agreement”),
by and between CVR Energy, Inc., a Delaware corporation (the “Company”), and
Martin J. Power (the “Executive”). The Company desires to employ Executive on
the terms described in this Employment Agreement.
In consideration of the mutual covenants contained herein and other valid
consideration the sufficiency of which is acknowledged, the parties hereto agree
as follows:
Section 1.Employment.
1.1.    Term. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, in each case pursuant to this Employment
Agreement, for a period commencing on December 1, 2014 (the “Commencement Date”)
and ending on the earlier of (i) December 31, 2017 and (ii) the termination or
resignation of the Executive’s employment in accordance with Section 3 hereof
(the “Term”); provided, however, the Term may be extended by mutual agreement of
the parties.
1.2.    Duties. During the Term, the Executive shall serve as Chief Commercial
Officer of the Company and such other or additional positions as an officer or
director of the Company, and of such direct or indirect affiliates of the
Company (“Affiliates”), as specified and directed by the board of directors of
the Company (the “Board”), the Chief Executive Officer of the Company or any of
their respective designees. In such position, the Executive shall perform such
duties, functions and responsibilities during the Term, as are specified from
time to time by, and shall serve in such capacities at the pleasure of, the
Company and the Board, subject to the terms hereof.
1.3.    Exclusivity. During the Term, the Executive shall devote all of his
professional time and attention, exclusively on a full time basis, to the
business and affairs of the Company and its Affiliates, shall, to the best of
his abilities, faithfully serve the Company and its Affiliates, and shall in all
material respects conform to and comply with the lawful and reasonable
directions and instructions given to Executive by the Board, or its designee,
consistent with Section 1.2 hereof. During the Term, the Executive shall use
Executive’s best efforts to advance, promote and serve the interests of the
Company and its Affiliates, shall comply with all of the policies of the Company
and its Affiliates (including, without limitation, such policies with respect to
legal compliance, conflicts of interest, confidentiality and business ethics, as
are from time to time in effect), and shall not engage in any other business
activity, whether or not such activity shall be engaged in for pecuniary profit
other than the Executive’s participation as a director or officer of Power House
Investors, Inc., as a director of the Houston Youth Rugby Association, and as a
member of the board of trustees of Nichols College and such other board
positions or charitable activities as may be approved in advance in writing from
time to time by the Board, in each case, to the extent such outside activities
do not materially detract from the ability of the Executive to devote all of his
professional time and attention to his duties described in this Agreement.
During the Term, the Executive shall not, without the prior written consent of
the Board, directly or indirectly render services to, or otherwise act in a
business or professional capacity on behalf of or for the benefit








--------------------------------------------------------------------------------



of, any other Person (as defined below) as an employee, advisor, member of a
board or similar governing body, independent contractor, agent, consultant,
representative or otherwise, whether or not compensated.
Section 2.Compensation.
2.1.    Salary. As compensation for the performance of the Executive’s services
hereunder, during the Term, the Company shall pay to the Executive a salary at
an annual rate of $325,000 which annual salary shall be prorated for any partial
year at the beginning or end of the Term and shall accrue and be payable in
accordance with the Company’s standard payroll policies, as such salary may be
adjusted upward (but not downward) by the Compensation Committee of the Board in
its sole and absolute discretion (as adjusted, the “Base Salary”).
2.2.    Annual Bonus. For each completed fiscal year occurring during the Term,
the Executive shall be eligible to receive an annual cash bonus (the “Annual
Bonus”) with a target award equal to 100% of the Executive’s Base Salary. The
Annual Bonus will be subject to all of the terms and conditions of the
applicable bonus plan. For fiscal year 2014, the target Annual Bonus shall be
pro-rated for the portion of the year that the Executive served as the Company’s
Chief Commercial Officer. The actual Annual Bonus payouts will be based on
achievement of the individual and/or Company performance criteria established
for the applicable fiscal year by the Compensation Committee (or such other duly
authorized committee thereof) of the Board (the “Compensation Committee”) in its
sole and absolute discretion. The Annual Bonus (or any pro-rated portion
thereof), if any, payable to Executive for a fiscal year will be paid by the
Company to the Executive in the immediately succeeding fiscal year only after
the completion of the audit of the Company’s consolidated financial statements
and filing of the Company’s Annual Report on Form 10-K with respect to such
fiscal year and, only after the Compensation Committee, in its sole and absolute
discretion, has approved the final achievement level and payout; provided,
however, that if the Annual Bonus is payable pursuant to a plan that is intended
to provide for the payment of bonuses that constitute “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Annual Bonus
shall be paid at such time as is provided in the applicable plan. The Executive
must be actively employed on the day of payout to be eligible for an Annual
Bonus payment, except with respect to the Annual Bonus for (i) 2017, in which
case the Executive must only be actively employed through December 31, 2017 and
(ii) 2018 and thereafter, if applicable, in which case the Executive must only
be actively employed through the last day of the fiscal year in which the Annual
Bonus was earned.
2.3.     Long Term Incentive Programs. Effective during 2015 and thereafter
during the Term, the Executive shall be eligible to participate in such
long-term incentive programs of the Company as in effect from time to time
(“LTIPs”) on the same basis as other senior executives of the Company and
subject to the terms and conditions of any such plans and programs. The target
payout of the Executive’s annual award under any such LTIP shall be equal to two
hundred percent (200%) of Executive’s Base Salary, except that the target payout
solely with respect to the Executive’s first annual award provided hereunder
shall be equal to two hundred percent (200%) of Executive’s Base Salary
multiplied by a fraction, the numerator of which is thirteen (13), and the
denominator of which is twelve (12).

2





--------------------------------------------------------------------------------



2.4.    Employee Benefits. During the Term, the Executive shall be eligible to
participate in such employee benefit plans and programs of the Company as in
effect from time to time on the same basis as other senior executives of the
Company and subject to the terms and conditions of any such plans and programs.
2.5.    Paid Time Off. During the Term, the Executive shall be entitled to 25
days of paid time off (“PTO”) each year.
2.6.    Business Expenses. The Company shall pay or reimburse the Executive for
all commercially reasonable business out-of-pocket expenses that the Executive
incurs during the Term in performing Executive’s duties under this Employment
Agreement upon presentation of documentation and in accordance with the expense
reimbursement policy of the Company as approved by the Board and in effect from
time to time. Notwithstanding anything herein to the contrary or otherwise,
except to the extent any expense or reimbursement described in this Employment
Agreement does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder, any expense or reimbursement described in this Employment Agreement
shall meet the following requirements: (i) the amount of expenses eligible for
reimbursement provided to the Executive during any calendar year will not affect
the amount of expenses eligible for reimbursement to the Executive in any other
calendar year; (ii) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit; and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.
2.7.    Incentive Unit Award. On the Commencement Date, the Executive and the
Company shall enter into an Incentive Unit Agreement in substantially the form
attached hereto as Appendix A, pursuant to which the Company shall grant to the
Executive the “Incentive Units” specified therein.
Section 3.Employment Termination.
3.1.    Termination of Employment. The Company may terminate the Executive’s
employment for any reason during the Term, and the Executive may voluntarily
resign Executive’s employment for any reason during the Term, in each case
(other than a termination by the Company for Cause) at any time upon not less
than thirty (30) days’ notice to the other party. Upon the termination or
resignation of the Executive’s employment with the Company for any reason
(whether during the Term or thereafter), the Executive shall be entitled to any
Base Salary earned but unpaid through the date of termination or resignation,
any earned but unpaid Annual Bonus for completed fiscal years, any unused
accrued PTO, any unreimbursed expenses in accordance with Section 2.5 hereof and
any accrued and vested rights or benefits under any Company sponsored employee
benefits plans payable in accordance with the terms and conditions of such plans
(collectively, the “Accrued Amounts”).

3





--------------------------------------------------------------------------------



3.2.    Certain Terminations.
(a)    Termination by the Company Other Than For Cause or Disability;
Resignation by the Executive for Good Reason. If during the Term (i) the
Executive’s employment is terminated by the Company other than (x) for Cause or
(y) due to the Executive’s death or Disability or (ii) the Executive resigns for
Good Reason, then in addition to the Accrued Amounts, the Executive shall be
entitled to (a) the continuation of Executive’s Base Salary in accordance with
the Company’s standard payroll policies (such continuation payments, the
“Severance Payments”) at the rate in effect immediately prior to the date of
termination or resignation (or, in the case of a resignation for Good Reason, at
the rate in effect immediately prior to the occurrence of the event constituting
Good Reason, if greater) for the lesser of (A) six (6) months and (B) the
remainder of the Term (as applicable, the “Severance Period”), (b) a pro-rata
Annual Bonus (“Pro-Rata Bonus”) for the fiscal year of termination based on
achievement of the individual and/or corporate performance criteria established
for such fiscal year by the Compensation Committee (in its sole and absolute
discretion) and determined by multiplying the amount of the Annual Bonus which
would be due for the full fiscal year by a fraction, the numerator of which is
the number of completed months during the fiscal year of termination that
Executive is employed by the Company and the denominator of which is 12, which
amount, if any, shall be payable by the Company to the Executive in the
immediately succeeding fiscal year only after the completion of the audit of the
Company’s consolidated financial statements and filing of the Company’s Annual
Report on Form 10-K with respect to such fiscal year of termination and, only
after the Compensation Committee, in its sole and absolute discretion, has
approved the final achievement level and payout, and (c) subject to Executive’s
timely election, and the availability, of continuation coverage under Part 6 of
Title I of the Employment Retirement Income Security Act of 1974 (as amended)
and Section 4980B of the Code (“COBRA”), and further subject to the Executive
paying 100% of all premiums and other costs related to such continuation
coverage, the continuation of such coverage under COBRA under the applicable
Company group health plans as in effect from time to time for the applicable
coverage continuation period under COBRA. The Company’s obligations to make the
Severance Payments and the Pro-Rata Bonus shall be conditioned upon: (i) the
Executive’s continued compliance with Executive’s obligations under Section 4 of
this Employment Agreement and (ii) the Executive’s execution, delivery and
non-revocation of a valid and enforceable release of claims arising in
connection with the Executive’s employment and termination or resignation of
employment with the Company (the “Release”) that becomes effective not later
than sixty (60) days after the date of such termination or resignation of
employment. The Company shall provide the form of the Release to the Executive
within five (5) days following the date of the Executive’s termination or
resignation of employment. In the event that the Executive breaches any of the
covenants set forth in Section 4 of this Employment Agreement, the Executive
will immediately return to the Company any portion of the Severance Payments and
the Pro-Rata Bonus that has been paid to the Executive pursuant to this Section
3.2(a). Subject to the foregoing and Section 3.2(b), the Severance Payments will
commence to be paid to the Executive on the sixtieth (60th) day following the
Executive’s termination of employment, and such first payment shall include
payment of any amounts that would otherwise be due prior thereto.
(b)    Section 409A. To the extent applicable, this Employment Agreement shall
be interpreted, construed and operated in accordance with Section 409A of the

4





--------------------------------------------------------------------------------



Code and the Treasury regulations and other guidance issued thereunder. If on
the date of the Executive’s separation from service (as defined in Treasury
Regulation §1.409A-1(h)) with the Company the Executive is a specified employee
(as defined in Code Section 409A and Treasury Regulation §1.409A-1(i)), no
payment constituting the “deferral of compensation” within the meaning of
Treasury Regulation §1.409A-1(b) and after application of the exemptions
provided in Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall
be made to the Executive at any time prior to the earlier of (a) the expiration
of the six (6) month period following the Executive’s separation from service,
and (b) the Executive’s death, and any such amounts deferred during such period
shall instead be paid in a lump sum to the Executive (or, if applicable, the
Executive’s estate) on the first payroll payment date following expiration of
such six (6) month period or, if applicable, the Executive’s death. For purposes
of conforming this Employment Agreement to Section 409A of the Code, the parties
agree that any reference to termination of employment, severance from
employment, resignation from employment or similar terms shall mean and be
interpreted as a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). For purposes of applying Section 409A of the Code to this
Employment Agreement (including, without limitation, for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii)), each payment that the Executive may be
entitled to receive under this Employment Agreement shall be treated as a
separate and distinct payment and shall not collectively be treated as a single
payment. Neither the Company, nor any of its Affiliates shall be obligated to
pay or otherwise gross-up the Executive for any federal, state, local or foreign
taxes relating to or arising with respect to any benefits, compensation or
payment made under this Employment Agreement.
3.3.    Exclusive Remedy. The foregoing payments upon termination or resignation
of the Executive’s employment shall constitute the exclusive severance payments
due the Executive upon a termination or resignation of Executive’s employment
under this Employment Agreement.
3.4.    Resignation from All Positions. Upon the termination or resignation of
the Executive’s employment with the Company for any reason, the Executive shall
be deemed to have resigned, as of the date of such termination or resignation,
from and with respect to all positions the Executive then holds as an officer,
director, employee and member of the Board of Directors (and any committee
thereof) of the Company and any of its Affiliates.
3.5.    Cooperation. For one (1) year following the termination or resignation
of the Executive’s employment with the Company for any reason, the Executive
agrees to reasonably cooperate with the Company upon reasonable request of the
Board and to be reasonably available to the Company with respect to matters
arising out of the Executive’s services to the Company and its Affiliates,
provided, however, such period of cooperation shall be for three (3) years,
following any such termination or resignation of Executive’s employment for any
reason, with respect to tax matters involving the Company or any of its
Affiliates. The Company shall reimburse the Executive for expenses reasonably
incurred in connection with such matters and, following the expiration of the
Severance Period, shall compensate Executive for time spent on such matters at
an hourly rate commensurate with his Base Salary as of the date of termination
assuming two thousand (2,000) working hours per year.

5





--------------------------------------------------------------------------------



Section 4.
Unauthorized Disclosure; Non-Competition; Non-Solicitation; Proprietary Rights.

4.1.    Unauthorized Disclosure.
(c)    During the Term and at all times thereafter, the Executive shall hold in
a fiduciary capacity for the benefit of the Company and each of its Affiliates,
all secret or confidential information, knowledge or data, including, without
limitation, technical information, intellectual property, business and marketing
plans, strategies, customer information and lists, software, trade secrets,
sources of supplies and materials, designs, production and design techniques and
methods, identity of investments, identity of contemplated investments, business
opportunities, valuation models and methodologies, processes, technologies, and
any other intellectual property relating to the business, or other information
concerning the products, promotions, development, financing, expansion plans,
business policies and practices, of the Company and each of its Affiliates, and
their respective businesses, and other forms of information considered by the
Company and its Affiliates to be confidential and in the nature of trade secrets
(i) obtained by the Executive during the Executive’s employment by the Company
or any of its Affiliates, and (ii) not otherwise in the public domain
(collectively, “Confidential Information”).
(d)    The Executive also agrees to keep confidential and not to publish, post
on his own or to disclose any personal information regarding any controlling
Person of the Company (or any of its Affiliates), including, without limitation,
Carl C. Icahn, or any of his Affiliates and their respective employees, and any
member of the immediate family of any such Person (and all such personal
information shall be deemed “Confidential Information” for the purposes of this
Employment Agreement). The Executive shall not, without the prior written
consent of the Company (acting at the direction of the Board): (i) except to the
extent compelled pursuant to the order of a court or other body having
jurisdiction over such matter or based upon the advice of counsel that such
disclosure is legally required, communicate or divulge any Confidential
Information to anyone other than the Company and those designated by the
Company; or (ii) use any Confidential Information for any purpose other than the
performance of his duties pursuant to this Employment Agreement. The Executive
will assist the Company or its designee, at the Company’s expense, in obtaining
a protective order, other appropriate remedy or other reliable assurance that
confidential treatment will be accorded any Confidential Information disclosed
pursuant to the terms of this Employment Agreement. The Executive agrees not to
disparage the Company, its officers and directors, Mr. Icahn, any Related
Parties, or any Affiliate of any of the foregoing, in each case during and/or
after the Executive’s employment hereunder. Without limiting anything contained
above, the Executive agrees and acknowledges that all personal and not otherwise
public information about the Company and its Affiliates (including, without
limitation, all information regarding Icahn Enterprises LP (“IEP”), Carl C.
Icahn, Mr. Icahn’s family, and employees of the Company, IEP and their
respective Affiliates) shall constitute Confidential Information for purposes of
this Employment Agreement.
(e)    Upon termination or resignation of the Executive’s employment with the
Company, the Executive shall promptly supply to the Company all property, keys,
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks,

6





--------------------------------------------------------------------------------



cards, surveys, maps, logs, machines, technical data and any other tangible
product or document which has been produced by, received by or otherwise
submitted to the Executive during or prior to the Executive’s employment with
the Company, and any copies thereof in Executive’s (or capable of being reduced
to Executive’s) possession.
(f)    The Executive further agrees not to write, contribute to, or assist any
other person in writing or creating, a book, film, broadcast, article, blog or
any other publication (whether in print, electronic or any other form) about or
concerning, in whole or in part, the Company, IEP, Mr. Icahn and his family
members or any of the respective Affiliates and subsidiaries of any of the
foregoing (as applicable), in any media, and not to publish or cause to be
published in any media, any Confidential Information, and further agrees to keep
confidential and not to disclose to any third party, including, but not limited
to, newspapers, authors, publicists, journalists, bloggers, gossip columnists,
producers, directors, script writers, media personalities, and the like, in any
and all media or communication methods, any Confidential Information. In
furtherance of the foregoing, the Executive agrees that during the Term and
following the termination of his employment with the Company, the sole and only
disclosure or statement he will make about or concerning any or all of the
Company, IEP, Mr. Icahn and his family members or any of the respective
Affiliates and subsidiaries of any of the foregoing (as applicable) is to
acknowledge that the Executive is or was employed by the Company (unless
otherwise required by applicable law).
4.2.    Non-Competition. By and in consideration of the Company’s entering into
this Employment Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and in further consideration of the
Executive’s exposure to the Confidential Information of the Company and its
Affiliates, the Executive agrees that the Executive shall not, during the Term
and for a period of six (6) months thereafter (the “Restriction Period”),
directly or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a principal, agent, owner, stockholder, director, officer,
consultant, advisor, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below), or otherwise howsoever own,
operate, carry on or engage in the operation of or otherwise work for or assist
the operation of, or have any financial interest in or provide, directly or
indirectly, financial assistance to or lend money to or guarantee the debts or
obligations of any Person carrying on or engaged in any Restricted Enterprise;
provided, that in no event shall ownership of one percent (1%) or less of the
outstanding securities of any class of any issuer whose securities are
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), standing alone, be prohibited by this Section 4.2, so long as the
Executive does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a stockholder thereof. For purposes
of this paragraph, “Restricted Enterprise” shall mean any Person that is
actively engaged in any business which is either (i) in competition with the
business of the Company or any of its Affiliates, or (ii) proposed to be
conducted by the Company or any of its Affiliates in the Company’s or its
Affiliate’s business plan as in effect at that time (or following the Term, the
business plan as in effect as of the last day of the Term). During the
Restriction Period, upon request of the Company, the Executive shall notify the
Company of the Executive’s then-current employment status.

7





--------------------------------------------------------------------------------



4.3.    Non-Solicitation of Employees. During the Term and for a period of one
(1) year thereafter, the Executive shall not, directly or indirectly, contact,
induce or solicit (or assist any Person to contact, induce or solicit) for
employment, or otherwise interfere with, entice away or attempt to obtain or
induce the withdrawal of, any person who is, or within twelve (12) months prior
to the date of such solicitation was, an employee of the Company or any of its
Affiliates.
4.4.    Non-Solicitation of Customers/Suppliers. During the Term and for a
period of one (1) year thereafter, the Executive shall not, directly or
indirectly, (i) solicit, interfere with or endeavor to entice away from the
Company or any of its Affiliates, any current or prospective supplier, customer,
client or any Person in the habit of dealing with any of the foregoing, (ii)
attempt to direct or solicit any current or prospective supplier, customer or
client away from the Company or any of its Affiliates, or (iii) advise any
Person not to do business with, or be employed by the Company or any of its
Affiliates.
4.5.    Extension of Restriction Period. The applicable restriction period shall
be extended for a period of time equal to any period during which the Executive
is in breach of any of Section 4.2, 4.3 or 4.4 hereof.
4.6.    Proprietary Rights. Any and all inventions, processes, know-how,
technologies, trade-secrets information, intellectual property, discoveries, and
improvements (whether or not patentable or registrable under copyright or
similar statutes), and all patentable or copyrightable works, initiated,
conceived, discovered, reduced to practice, or made by Executive, either alone
or in conjunction with others, during the Executive’s employment with the
Company and related to the business or activities of the Company or its
Affiliates (whether or not on the Company’s or any of its Affiliates’ time or
with the use of the Company’s or any of its Affiliates’ facilities or materials)
(the “Developments”) shall be the property of the Company or any of its
Affiliates, as the case may be, and shall be promptly and fully disclosed by the
Executive to the Company. Except to the extent any rights in any Developments
constitute a work made for hire under the U.S. Copyright Act, 17 U.S.C. § 101 et
seq. that are owned ab initio by the Company and/or its Affiliates, the
Executive assigns all of Executive’s right, title and interest in all
Developments (including all intellectual property rights therein) to the Company
or its nominee without further compensation, including all rights or benefits
therefor, including without limitation the right to sue and recover for past and
future infringement. The Executive acknowledges that any rights in any
developments constituting a work made for hire under the U.S. Copyright Act, 17
U.S.C § 101 et seq. are owned upon creation by the Company and/or its Affiliates
as the Executive’s employer. Whenever requested to do so by the Company, and
without further compensation therefor, the Executive shall execute any and all
applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect the interests of the
Company and its Affiliates therein. These obligations shall continue beyond the
end of the Executive’s employment with the Company with respect to the
Developments, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives. In connection with
Executive’s execution of this Employment Agreement, the Executive has informed
the Company in writing of any interest in any inventions or intellectual
property rights that Executive holds as of the date hereof. If the Company is
unable for any reason to obtain the Executive’s signature on any

8





--------------------------------------------------------------------------------



document needed in connection with the actions described in this Section 4.6,
the Executive hereby irrevocably designates and appoints the Company, its
Affiliates, and their respective duly authorized officers and agents as the
Executive’s agent and attorney in fact to act for and in the Executive’s behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section with the same legal force
and effect as if executed by the Executive.
4.7.    Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the parties hereto agree not to
disclose the terms of this Employment Agreement to any Person; provided the
Executive may disclose this Employment Agreement and/or any of its terms to the
Executive’s immediate family, financial advisors and attorneys. Notwithstanding
anything in this Section 4.7 to the contrary, the parties hereto (and each of
their respective employees, representatives, or other agents) may disclose to
any and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Employment Agreement, and all
materials of any kind (including opinions or other tax analyses) related to such
tax treatment and tax structure; provided that this sentence shall not permit
any Person to disclose the name of, or other information that would identify,
any party to such transactions or to disclose confidential commercial
information regarding such transactions.
4.8.    Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company and its
Affiliates for which the Company and its Affiliates would have no adequate
remedy at law; the Executive therefore also agrees that in the event of said
breach or any threat of breach, the Company and its Affiliates shall be entitled
to an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Executive and/or any and all
Persons acting for and/or with the Executive, without having to prove damages,
in addition to any other remedies to which the Company and its Affiliates may be
entitled at law or in equity, including, without limitation, the obligation of
the Executive to return any Severance Payments and any Pro-Rata Bonus amounts
paid by the Company back to the Company. The terms of this paragraph shall not
prevent the Company or its Affiliates from pursuing any other available remedies
for any breach or threatened breach hereof, including, without limitation, the
recovery of damages from the Executive. The Executive and the Company further
agree that the provisions of the covenants contained in this Section 4 are
reasonable and necessary to protect the businesses of the Company and its
Affiliates because of the Executive’s access to Confidential Information and
Executive’s material participation in the operation of such businesses.
Section 5.    Representation.
The Executive acknowledges, covenants, agrees, warrants and represents that: (i)
he is not a party to any contract, nor is he subject to, or bound by any
commitment, restrictive covenant or agreement, order, judgment, decree, law,
statute, ordinance, rule, regulation or other restriction of any kind or
character, which either would or purports to, prevent or restrict him from
entering into and performing his obligations under this Employment Agreement
free of any limitations; (ii) he is free to enter into the arrangements
contemplated herein; (iii) he is not subject to any agreement or obligation that
would limit his ability to act on behalf of the Company or any of its
Affiliates;

9





--------------------------------------------------------------------------------



(iv) the termination of his existing employment, his entry into the employment
contemplated herein and the performance of his duties in respect thereof, will
not violate or conflict with any agreement or obligation to which he is subject;
and (v) he has had an opportunity to consult with independent legal counsel
regarding his rights and obligations under this Employment Agreement and that he
fully understands the terms and conditions contained herein.
Section 6.    Withholding.
All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.
Section 7.    Effect of Section 280G of the Code.
7.1.    Payment Reduction. Notwithstanding anything contained in this Employment
Agreement to the contrary, (i) to the extent that any payment or distribution of
any type to or for the benefit of the Executive by the Company, any Affiliate of
the Company, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Code and the regulations thereunder), or any
Affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Employment Agreement or otherwise
(the “Payments”) constitutes “parachute payments” (within the meaning of Section
280G of the Code), and if (ii) such aggregate Payments would, if reduced by all
federal, state and local taxes applicable thereto, including the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), be less than the
amount the Executive would receive, after all taxes, if the Executive received
aggregate Payments equal (as valued under Section 280G of the Code) to only
three times the Executive’s “base amount” (within the meaning of Section 280G of
the Code), less $1.00, then (iii) such Payments shall be reduced (but not below
zero) if and to the extent necessary so that no Payments to be made or benefit
to be provided to the Executive shall be subject to the Excise Tax; provided,
however, that, solely to the extent applicable, the Company shall use its
reasonable best efforts to obtain shareholder approval of the Payments provided
for in this Employment Agreement in a manner intended to satisfy requirements of
the “shareholder approval” exception to Section 280G of the Code and the
regulations promulgated thereunder, such that payment may be made to the
Executive of such Payments without the application of an Excise Tax. If the
Payments are so reduced, the Company shall reduce or eliminate the Payments (x)
by first reducing or eliminating the portion of the Payments which are not
payable in cash (other than that portion of the Payments subject to clause (z)
hereof), (y) then by reducing or eliminating cash payments (other than that
portion of the Payments subject to clause (z) hereof) and (z) then by reducing
or eliminating the portion of the Payments (whether payable in cash or not
payable in cash) to which Treasury Regulation § 1.280G-1 Q/A 24(c) (or successor
thereto) applies, in each case in reverse order beginning with payments or
benefits which are to be paid the farthest in time.
7.2.    Determination of Amount of Reduction (if any). The determination of
whether the Payments shall be reduced as provided in Section 7.1 hereof and the
amount of such reduction shall be made at the Company’s expense by an accounting
firm selected by the Company from among the four (4) largest accounting firms in
the United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed

10





--------------------------------------------------------------------------------



supporting calculations and documentation, to the Company and the Executive
within ten (10) days after the Executive’s final day of employment. If the
Accounting Firm determines that no Excise Tax is payable by the Executive with
respect to the Payments, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such payments and, absent manifest error, such Determination
shall be binding, final and conclusive upon the Company and the Executive.
Section 8.    Miscellaneous.
8.1.    Amendments and Waivers. This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that, the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver. The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver.
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.
8.2.    Indemnification. To the extent provided in the Company’s Certificate of
Incorporation or Bylaws, as in effect from time to time, and subject to any
separate agreement (if any) between the Company and the Executive regarding
indemnification, the Company shall indemnify the Executive for losses or damages
incurred by the Executive as a result of causes of action arising from the
Executive’s performance of duties for the benefit of the Company, whether or not
the claim is asserted during the Term. In addition, Executive shall participate
in directors and officers insurance, if any, maintained by the Company from time
to time on the same terms and conditions as other senior executives or directors
of the Company.
8.3.    Assignment. This Employment Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive, and any purported
assignment by the Executive in violation hereof shall be null and void.
8.4.    Payments Following Executive’s Death. Any amounts payable to the
Executive pursuant to this Employment Agreement that remain unpaid at the
Executive’s death shall be paid to the Executive’s estate.
8.5.    Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Employment Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered

11





--------------------------------------------------------------------------------



or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:
If to the Company:
CVR ENERGY, INC. 
2277 Plaza Drive, Suite 500 
Sugar Land, TX 77479
Attention: General Counsel
Facsimile: (913) 982-5651
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036
Attention: Andrea S. Rattner, Esq.
Facsimile: (212) 969-2900
If to the Executive:
Martin J. Power
At the last known principal residence address reflected in the payroll records
of the Company, or to such other address as either party shall have furnished to
the other in writing in accordance herewith.

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Any party may change its facsimile number or its
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other party hereto notice in the
manner then set forth.
8.6.    Governing Law. This Employment Agreement shall be governed and
interpreted and the rights of the parties determined in accordance with the laws
of the United States applicable thereto and the internal laws of the State of
New York without giving effect to the conflict of laws principles thereof. Any
unresolved dispute arising out of this Employment Agreement shall be litigated
solely in any court of competent jurisdiction in the Borough of Manhattan in New
York City; provided that the Company may elect to pursue a court action to seek
injunctive relief in any court of competent jurisdiction to terminate the
violation of its proprietary rights, including but not limited to trade secrets,
copyrights or trademarks. Each party shall pay its own costs and fees in
connection with any litigation hereunder.
8.7.    Waiver of Jury Trial. THE PARTIES HERETO AGREE TO WAIVE THE RIGHT TO A
TRIAL BY JURY. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
EXECUTIVE, AND EXECUTIVE ACKNOWLEDGES THAT, EXCEPT FOR THE COMPANY’S AGREEMENT
TO LIKEWISE WAIVE ITS RIGHTS TO A TRIAL BY JURY (WHICH THE COMPANY HEREBY
MAKES), THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OF FACTS TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. EXECUTIVE
FURTHER ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE MEANING AND
RAMIFICATIONS OF THIS WAIVER AND AS EVIDENCE OF THIS FACT SIGNS THIS EMPLOYMENT
AGREEMENT BELOW.
8.8.    Severability. If any paragraph or part or subpart of any paragraph in
this Employment Agreement or the application thereof is construed to be
overbroad and/or unenforceable, then the court making such determination shall
have the authority to narrow the paragraph or part or subpart of the paragraph
as necessary to make it enforceable and the paragraph

12





--------------------------------------------------------------------------------



or part or subpart of the paragraph shall then be enforceable in its/their
narrowed form. Moreover, each paragraph or part or subpart of each paragraph in
this Employment Agreement is independent of and severable (separate) from each
other. In the event that any paragraph or part or subpart of any paragraph in
this Employment Agreement is determined to be legally invalid or unenforceable
by a court and is not modified by a court to be enforceable, the affected
paragraph or part or subpart of such paragraph shall be stricken from this
Employment Agreement, and the remaining paragraphs or parts or subparts of such
paragraphs of this Employment Agreement shall remain in full force and effect.
8.9.    Entire Agreement. From and after the Commencement Date, this Employment
Agreement constitutes the entire agreement between the parties hereto, and
supersedes all prior representations, agreements and understandings, both
written and oral, relating to any employment of the Executive by the Company or
any of its Affiliates.
8.10.    Counterparts. This Employment Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
8.11.    Binding Effect. The terms of this Employment Agreement shall be binding
upon the Executive, the Executive’s heirs, executors, assigns, administrators
and legal representatives, and shall inure to the benefit of the Company and its
successors and assigns, including, without limitation, any successor to all or
substantially all of the business and/or assets of the Company.
8.12.    General Interpretive Principles. The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof. Words of inclusion shall not be construed as terms of
limitation herein, so that references to “include”, “includes” and “including”
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations.
8.13.    Company Actions. Any actions, approvals, decisions, or determinations
to be made by the Company under this Employment Agreement shall be made by the
Board, except as otherwise expressly provided herein. For purposes of any
references herein to the Board’s designee, any such reference shall be deemed to
include the Chief Executive Officer of the Company and such other or additional
officers, or committees of the Board, as the Board may expressly designate from
time to time for such purpose.
8.14.    Survival. All provisions of this Employment Agreement which by their
terms, contain continuing obligations by Executive shall survive termination of
this Employment Agreement, including without limitation, the covenants, duties
and obligations under Sections 3.4, 3.5 and 4 hereof.
8.15.    Definitions. In addition to the defined terms set forth throughout this
Employment Agreement, the capitalized terms set forth on Appendix B shall have
the respective meanings set forth thereon and are incorporated by reference into
this Employment Agreement.

13





--------------------------------------------------------------------------------



[signature page follows]



14





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.
 
CVR ENERGY, INC.
/s/ Martin J. Power
Martin J. Power
By: /s/ John J. Lipinski    
Name: John J. Lipinski
Title: Chief Executive Officer and President

    





[Signature Page to Employment Agreement]





--------------------------------------------------------------------------------



Definitions


“Affiliate” shall have the meaning set forth in Rule 405 of Regulation C of the
Securities Act of 1933, as amended. Any reference in this Employment Agreement
to “Affiliates” shall include, without limitation, all persons and entities that
are included in the Related Persons, in each case, on the date hereof and from
time to time.
“Good Reason” shall mean a resignation by the Executive within thirty (30) days
following the date on which the Company has engaged in any of the following: (i)
the assignment of duties or responsibilities to the Executive that reflect a
material diminution of the Executive’s position with the Company; (ii) a
relocation of the Executive’s principal place of employment that increases the
Executive’s commute by more than fifty (50) miles; or (iii) a material reduction
in the Executive’s Base Salary, provided, however, that the Executive must
provide the Company with written notice promptly following the occurrence of any
of the foregoing and at least thirty (30) days to cure.
“Cause” shall mean the Executive’s: (i) willful failure to perform substantially
the duties of Chief Commercial Officer of the Company (other than any such
failure resulting from incapacity due to Disability); (ii) commission of, or
indictment for, a felony or any crime involving fraud or embezzlement or
dishonestly or conviction of, or plea of nolo contendere to a crime or
misdemeanor (other than a traffic violation) punishable by imprisonment under
federal, state or local law; (iii) engagement in an act of fraud, or other act
and willful dishonesty or misconduct, towards the Company or any of its
Affiliates, or detrimental to the Company or any of its Affiliates, or in the
performance of his duties hereunder; (iv) material breach of this Employment
Agreement; (v) negligence in the performance of the Executive’s duties hereunder
that has a detrimental effect on the Company or any of its Affiliates; (vi)
violation of a federal or state securities law or regulation; (vii) the use by
the Executive of a controlled substance without a prescription or the use of
alcohol which, in each case, significantly impairs the Executive’s ability to
carry out his duties and responsibilities; (viii) material violation by the
Executive of the policies and procedures of the Company or any of its
Affiliates; (ix) embezzlement and/or misappropriation of property of the Company
or any of its Affiliates; (x) breach of any of the terms set forth in Section
1.2, 1.3, 4 or 5 of the Employment Agreement; or (xi) conduct involving any
immoral acts which is reasonably likely to impair the reputation of the Company
or any of its Affiliates.
“Disability” shall mean the Executive’s inability, due to physical or mental ill
health, to perform the essential functions of the Executive’s job, with or
without a reasonable accommodation, for 180 days during any 365 day period
irrespective of whether such days are consecutive.
“Person” or “person,” shall mean any individual, partnership, limited
partnership, corporation, limited liability company, trust, foundation, estate,
cooperative, association (except his homeowners association, if any),
organization, proprietorship, firm, joint venture, joint stock company,
syndicate, company, committee, government or governmental subdivision or agency,
or other entity, whether or not conducted for profit.








--------------------------------------------------------------------------------



“Related Persons” means: (1) Carl Icahn, any spouse and any child, stepchild,
sibling or descendant of Carl Icahn; (2) any estate of Carl Icahn or of any
person under clause (1) above; (3) any person who receives a beneficial interest
in any estate under clause (2) above to the extent of such interest; (4) any
executor, personal administrator or trustee who holds such beneficial interest
in Company for the benefit of or as fiduciary for, any person under clause (1),
(2) or (3) above to the extent of such interest; (5) any Person, directly or
indirectly owned or controlled by Carl Icahn or any other person or persons
identified in clause (1), (2), (3) or (4) above; (6) any not-for profit entity
not subject to taxation pursuant to Section 501(c)(3) of the Code (or any
successor provision) to which Carl Icahn or any person identified in clause (1),
(2), or (3) above contributes his beneficial interest in the Company or to which
such beneficial interest passes pursuant to such person’s will; and (7) the
Company and its subsidiaries.
“Code” means the Internal Revenue Code of 1986, as amended.










